Citation Nr: 0900748	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-05 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The veteran service on active duty from January 1954 to 
January 1956.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas which denied entitlement to service connection for 
PTSD.

In December 2005, the veteran had a personal hearing with a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is included in the record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent and persuasive evidence of record does not 
demonstrate that the veteran has a current diagnosis of PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 4.125(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the veteran filed his service connection claim 
in May 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in May 2004. 
 This letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA. 
 Thereafter, the claim was reviewed and a statement of the 
case (SOC) was issued in December 2005.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim. 
An additional notice as to this matter was provided in March 
2006. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal. 
 Initially, the Board notes that the veteran's service 
treatment records are unavailable.  The National Personnel 
Records Center (NPRC) reported that the records may have been 
destroyed in a fire at that facility in 1973.  Moreover, the 
RO's efforts to search for alternative records were 
unsuccessful.  The veteran's post-service VA treatment 
records and private treatment records pertaining to his 
claimed PTSD have been obtained and associated with his claim 
file.  He has also been provided with a VA medical 
examination in November 2004 to assess the current nature and 
etiology of his claimed psychiatric disability.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, direct service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a psychosis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2008).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM) (2007).  An 
amendment to 38 C.F.R. § 3.304(f), effective May 7, 2002, 
which pertains to evidence necessary to establish a stressor 
based on personal assault, does not change the three criteria 
noted above.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2008).



Factual Background and Analysis

The veteran contends that he currently suffers from PTSD as a 
result of his active military service, to include losing 56 
fellow servicemembers and close friends in an in-service 
plane crash.  However, considering the claim in light of the 
above-noted legal authority, the Board finds that the weight 
of the evidence is against the claim.

As noted above, the veteran's service treatment records are 
unavailable.  NPRC reported that the records may have been 
destroyed in a fire at that facility in 1973.  Moreover, as 
indicated above, the RO efforts to search for alternative 
records was unsuccessful.  However, the Board points out that 
there is a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as this, in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  See Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the veteran's 
service connection claim has been undertaken with this duty 
in mind.

In his May 2004 claim, the veteran requested service 
connection for PTSD relating to an airplane crash killing 
three good friends and 53 other servicemen in his unit. 

VA treatment records show the veteran was evaluated by a VA 
counseling therapist who diagnosed PTSD in July 2004.  The VA 
therapist conducted individual counseling sessions with the 
veteran over the next two years on an almost bi-monthly 
basis.  In January 2005, the therapist submitted a statement 
to the RO which reported that the veteran continued to have 
intrusive memories of the accident, felt a sense of 
helplessness and hopelessness, and any stimuli that reminded 
him of the airline crashes brought back flashbacks and 
intrusive memories.  The therapist noted that the veteran 
continued to suffer from nightmares of the event, and had a 
high level of anxiety following the nightmare, that he 
avoided any stimuli that remind him of that traumatic event 
in Germany, and that he isolated himself and avoided others.  
The veteran's global assessment of function (GAF) score at 
that time was about 52, and his quality of life was less then 
normal.  

In November 2004, the veteran was also examined by a VA 
psychiatrist in order to evaluate the veteran's claim of 
PTSD.  Based on the psychological evaluation and a review of 
the documents in the claims file, the physician could not 
diagnose the veteran with PTSD.  She reported that while the 
veteran met the stressor criteria, he failed to satisfy other 
requirements of a DSM-IV diagnosis of PTSD.  The stressor 
criteria was met by the veteran's statement that during an 
in-service training mission two planes apparently collided in 
mid-air and crashed resulting in the deaths of 56 servicemen.  
The veteran stated he did not witness the crash itself, nor 
was he called upon to go out to the crash site and recover 
the bodies, but he stated that he attended a memorial three 
days later and that three of the persons killed were close 
friends.  The physician noted that the second criteria was 
satisfied because the veteran was triggered into remembering 
the accident by seeing something on television, but only by 
things he saw.  The third criteria, the physician reports, 
was not satisfied because although the veteran avoids flying 
in airplanes if possible, he does not have a detachment or 
avoidance of contact with people.  It was noted that the 
veteran has been in a 42-year marriage and socialized with 
friends.  The physician specified that no symptoms of the 
fourth criteria were found, therefore, the veteran could not 
be diagnosed with PTSD.  The fifth criteria was not met, and, 
finally, the sixth criteria was not satisfied due to the 
veteran's good work history and the lack of impairment in 
functioning as a result of the traumatic event.  The 
physician stated that the veteran's GAF score was 75-78, 
reflecting good function with no more then expected reaction 
to a previous event.

The record also includes the transcript of a personal hearing 
held before a DRO at the RO in December 2005.  The veteran 
testified regarding the in-service loss of his fellow 
servicemen, and the impact that the loss has had in his life. 

Analysis

In this case, the Board establishes that the record does not 
provide a basis for granting service connection for PTSD. 

Service medical records are negative for a diagnosis of PTSD.  
The first post service medical evidence of a psychiatric 
symptomatology is dated in July 2004, nearly 50 years after 
the plane crash.  The Board notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

The Board recognizes the diagnosis of PTSD discussed by the 
veteran's treating VA counseling therapist in the January 
2005 statement.  However, the Board finds the diagnosis 
garners little probative weight.  The Board notes that this 
statement does not provide an acceptable diagnosis of PTSD 
for VA purposes, as the records do not discuss if the 
therapist reviewed the claims file or how the veteran's 
reported symptomatology establishes a PTSD diagnosis that 
comports with 38 C.F.R. § 4.125 (2008) and the adopted 
criteria of the DSM-IV.  Conversely, the Board accords great 
probative value to the November 2004 VA psychiatrist's report 
which takes into account the veteran's claims file and 
evaluates each DSM-IV criteria necessary for a diagnosis of 
PTSD. 

Although the Board is not questioning the competence of the 
veteran's current VA medical provider, the Board also points 
out that the opinion of the VA counseling therapist is not 
entitled to more weight merely because he treated the 
veteran.  VA's benefits statutes and regulations do not 
provide any basis for the "treating physician rule," and, 
in fact, do not recognize such a rule.  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Moreover, while 
the Board acknowledges that the VA therapist undoubtedly has 
some experience in medical matters (see e.g., Black v. Brown, 
5 Vet. App. 177, 180 (1993), his opinion simply does not 
carry the same probative weight as the November 2004 VA 
psychiatrist's opinion on the question of existence of a 
current psychiatric disability.

In the absence of a current clinical diagnosis of PTSD, 
service connection must be denied.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  Moreover, 
because the first, essential criterion for establishing 
service connection pursuant to 30 C.F.R. § 3.304(f) is not 
met, the Board need not address whether the remaining 
regulatory requirements-evidence of an in-service stressor 
and of a link between the stressor and the PTSD-are met. 

The Board also has considered the assertions the veteran has 
advanced on appeal in multiple written statements and during 
his December 2005 hearing.  However, the veteran cannot 
establish a service connection claim on the basis of these 
assertions, alone.  While the Board does not doubt the 
sincerity of the veteran's belief that he has PTSD associated 
with military service, this claim turns on medical matters--
the diagnosis of a current disability and the relationship 
between such current disability and service.  Questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a layperson without the appropriate 
medical training or expertise, the veteran simply is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, his 
assertions in this regard simply do not constitute persuasive 
evidence in support of the claim for service connection.

For the foregoing reasons, the claim for service connection 
for PTSD must be denied.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).




ORDER

Entitlement for service-connected PTSD is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


